Dismissed and Memorandum Opinion filed April 19, 2007







Dismissed
and Memorandum Opinion filed April 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01151-CV
____________
 
DAS BOOT, INC. and ROBERT BRINK, Appellants
 
V.
 
JIMMY MEDINA, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 856166
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 6, 2006.  On April 10, 2007,
appellants filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
19, 2007.
Panel consists of Justices Yates, Edelman, and Seymore.